Citation Nr: 1612416	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Navy from October 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2010, the Board denied the claim, and the Veteran appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision which vacated the Board's prior decision and remanding it to the Board for further action.  In April 2012 the Board remanded for additional development consistent with the Memorandum Decision.

That development was completed, and the matter returned to the Board, which then denied the claim again in an October 2013 decision.  The Veteran again appealed the Board's denial to the Court, and in an October 2014 Memorandum Decision the Court again vacated the Board's decision, remanding it back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which he asserts is related to service.  In September 2003, the Veteran reported that events during his service on the USS Chipola "affected [him] in a couple of ways that were not bothersome until years later."  He explained that he "witnessed a lot of crazy things and added to [his] mindset [that] there was some things that a person [does not] have to be proud of."  The Veteran reported drug and alcohol use during service, and stated that he "cheated death," when he took too many "downers" while operating a deck chipper when fresh water hit the device's electrical cord, located a couple of feet away off the deck, and the cord began sparking.  He also reported seeing body bags being hosed off and learning about a colleague who jumped overboard and was not recovered.

In its October 2014 Memorandum Decision, the Court found that the Board had improperly relied on an inadequate April 2013 VA examination.  Specifically, the examiner "failed to describe [the Veteran's] condition and medical history in adequate detail for the Board's decision to be fully informed," and thus it was an error for the Board to have relied on the examiner's report.  The Court also indicated that the Board "erred by not fulfilling its duty to seek clarification when a medical examination is unclear."

The Board observes that in January 2016, the Veteran's representative submitted to VA a lengthy report from a private examiner which, among other things, calls in to question many of the conclusions which the April 2013 examiner had reached, in particular the diagnoses identified.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination before the same examiner who provided the April 2013 examination, if possible.  Otherwise, another similarly qualified examiner should conduct the examination.  The claims folder should be made available to the examiner for review before the examination.

After a thorough evaluation of the Veteran, the examiner should identify each of the Veteran's current mental health diagnoses, and for each diagnosis, state whether it is at least as likely as not (50 percent or greater) that the disorder is related to active service.  In rendering this opinion, the examiner is to review the March 26, 2013 VA Memorandum describing those stressor events which have been verified by VA.

Regardless of their diagnostic findings, the examiner should additionally state whether diagnoses of panic disorder without agoraphobia, depressive disorder, and anxiety disorder are related to service.

The examiner should also directly address the January 2016 report by a private examiner, to include the conclusions reached therein regarding the Veteran's current mental health diagnoses.

For all opinions, including any negative etiological opinion, the examiner must provide a detailed and well-reasoned explanation regarding how the opinion was reached, including all evidence relied upon.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




